
	
		I
		112th CONGRESS
		1st Session
		H. R. 620
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Duffy (for
			 himself, Mrs. Bachmann,
			 Mr. Chaffetz,
			 Mr. McClintock,
			 Mr. Schock,
			 Mr. Yoder,
			 Mr. Labrador,
			 Mr. Ribble,
			 Mr. Duncan of South Carolina,
			 Mr. Farenthold,
			 Mr. Huizenga of Michigan,
			 Mr. West, Mr. Mulvaney, Mr.
			 Denham, Mr. Rokita,
			 Mr. Shimkus,
			 Mr. Heck, Mr. Gosar, Mr.
			 Dold, Mr. Gowdy, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To rescind unobligated stimulus funds and require that
		  such funds be used for Federal budget deficit reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Recovering Excessive Stimulus Expenditures for Taxpayers
			 (RESET) Act.
		2.Rescission of
			 unobligated stimulus funds
			(a)Rescission of
			 unobligated stimulus fundsEffective on the date of the enactment of
			 this section, there are rescinded all unobligated balances of the discretionary
			 appropriations made available by division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5).
			(b)Use for deficit
			 reductionAll appropriations
			 rescinded in subsection (a) shall be deposited in the general fund of the
			 Treasury and used for Federal budget deficit reduction.
			
